Interim Decision #2460

MATTER OF MODY

Application for Permission to Accept Employment
A-21028909
Decided by District Director October 31, 1975
Application by a nonimmigrant student for permission to accept part-time employment
under the provisions of 8 CFR 214.2(f)(6) is denied for failure to establish economic
necessity for such employemnt due to unforeseen circumstances arising subsequent to
his acquisitica of student status in the absence of evidence to show that there is no
longer availaole to applicant the support provided by his brother for room and board and
school experses, or a brother-in-law's offer of support, as indicated in a previous
application.

The applicant is an unmarried twenty-three-year-old citizen of India
whose statt.s was adjusted from visitor to that of a nonimmigrant
student on August 29, 1973. He is presently attending Erie County
Community College in Buffalo, New York, where he is enrolled in a
Management Engineering technology course. His temporary stay has
been extended on a regular basis, and he is now authorized to remain
until December 8, 1975.
On June 2D, 1975, he applied for permission to accept employment. He
states that lie is receiving $2,915 from his father in India; and that his
yearly expenses are $1,350 for school fees, $1,440 for room and board,

hocks and stationary, and $840 for auto payments and insurance. His total expenses are $3,755. The subject bases his application on
his desire to complete purchase of an automobile in order to commute to
school, which he claims is very difficult during winter months. The
applicant in his application acknowledged the question regarding employment in the United States but did not indicate whether he had or
$125 for

had nut been employed.

In a previous application for permission to work, and the application
for change of status, it was shown that the applicant's brother would
furnish him with room and board and school expenses amounting to
approximately $2,400 to $3,000 a year. Another sponsor, a brother-inlaw, also offared to support the applicant.
On August 7, 1975, the applicant was interviewed by a Service officer,
and he admitted that he had been employed as a stockboy in a super542

Interim Decision #2460
market since May 11; 1975. A previous application for permission to
work in 1974 was denied. The applicant has accepted unauthorized
employment.
8 CFR 214.2(f)(6) provides, in part, that if a student requests permission to accept part-time employment because of economic necessity, he
must establish that the necessity is due to unforeseen circumstances
arising subsequent to change to student classification_ In reviewing the
record, it is noted that the applicant was receiving approximately $3,000
a year from his brother and is now receiving $2,915 from his father and
has a brother -in-law who also offered his support. There is no evidence
or information in the record showing that this assistance is no longer
available to him.
The applicant has failed to establish a need for part-time employment
as required by Service regulations. The application must, therefore, be
denied.
ORDER: It is ordered that the application for part-time employment
because of economic necessity be and is hereby denied.

543

